DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.
 
Status of the Claims
The amendment/remarks received 07/29/2022 have been entered and fully considered.  Claims 1, 3, 5-8, 10, and 12-16 are pending.  Claims 2, 4, 9, and 11 are cancelled.  Claims 1 and 8 are amended.  Claims 1, 3, 5-8, 10, and 12-16 are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 7-8, 10, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,721,069 (“Shoji”) in view of US 2016/0260973 A1 (“Sonobe”).
Regarding claims 1, 5, 8, and 12, Shoji discloses a lithium secondary battery (Abstract; col. 1, lines 5-10; col. 2, lines 59-62) comprising a positive electrode (col. 2, lines 50-53), a negative electrode (col. 1, line 66 – col. 2, line 35), and an electrolyte (col. 2, lines 36-49).
The negative electrode comprises a negative electrode current collector (col. 2, lines 17-18) and a negative electrode active material layer arranged on the negative electrode current collector (col. 1, lines 49-57; col. 2, lines 19-20).
The negative electrode active material layer comprises a negative electrode active material (col. 1, line 66 – col. 2, line 11), a thickening agent (“dispersant”) (col. 2, line 12-14), and styrene-butadiene rubber (“binder”) (col. 1, lines 50-57; col. 2, lines 19-35).  The thickening agent is an alkali metal salt of carboxymethylcellulose, such as a lithium salt (col. 2, line 12-14).  
Shoji does not expressly disclose the combination of the mass ratio of the negative electrode active material to the dispersant is ≥ 64.8 and ≤196.4 and wherein the dispersant comprises lithium carboxymethylcellulose of a mass percentage of one from 1.5%-5% of the weight of the negative electrode active material layer.  However, Shoji teaches the alkali metal salt of carboxymethylcellulose is provided in a proportion of 0.5-2 weight % based on the total weight of said carbon, styrene-butadiene rubber (nonvolatile matter), and alkali metal salt of carboxymethylcellulose (pg. 2, lines 21-24).  If the proportion of the alkali metal salt is less than 0.5 weight %, the viscosity of the slurry will not be adequate enough for practical fabrication of the electrode.  On the other hand, if the proportion of the alkali metal salt exceeds 2 weight %, the electrolyte will not easily penetrate into the negative electrode so that the load characteristic will be adversely affected.  This tendency is more pronounced with an increasing proportion of the alkali metal salt (col. 2, lines 25-31).  Shoji further teaches the preferred proportion of styrene-butadiene rubber is 0.3-1 weight % based on the total weight of said carbon material, styrene-butadiene rubber (nonvolatile matter), and alkali metal salt.  It is noted that the only components of the negative electrode active material layer are the negative electrode active material, the alkali metal salt of carboxymethylcellulose, and the styrene-butadiene rubber.  Therefore, the remainder of the negative electrode active material layer (after the alkali metal salt of carboxymethylcellulose and the styrene-butadiene rubber) is the negative electrode active material.  The negative electrode active material is therefore provided in an amount of 97-99.2 weight % based on the total weight of said carbon, styrene-butadiene rubber (nonvolatile matter), and alkali metal salt of carboxymethylcellulose.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of lithium carboxymethylcellulose and the ratio of negative electrode active material to lithium carboxymethylcellulose to provide an adequate viscosity while limiting an adverse effect on load characteristics.  Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of lithium carboxymethylcellulose and the ratio of negative electrode active material to lithium carboxymethylcellulose through routine optimization for the reasons expressed above.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Moreover, the amount of lithium carboxymethylcellulose would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because the amount of lithium carboxymethylcellulose disclosed by Shoji overlaps the amount of lithium carboxymethylcellulose as claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also, In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and MPEP 2144.05.
Shoji discloses the negative electrode material may include graphite (col. 1, lines 66-67) and exemplifies natural graphite (Examples 1-9) but is silent regarding the negative electrode material is artificial graphite.
Sonobe discloses a lithium ion secondary battery comprising a carbon negative electrode active material.  The carbon negative electrode active material is a graphite material ([0044]).  Examples of the graphite material may include natural graphite and artificial graphite ([0050]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the artificial graphite of Sonobe for the natural graphite of Shoji because, as taught by Sonobe, these materials are equivalent carbon negative electrode active materials.  See MPEP 2144.06(II).
Regarding claims 3 and 10, modified Shoji discloses the negative electrode of claim 1 and the lithium ion battery of claim 8.  Shoji is silent regarding the dispersant having degree of substitution ranging from 0.6 to 1.3.
Sonobe teaches a lithium ion secondary battery comprising a carboxymethyl cellulose (salt) having an etherification degree of preferably 0.7 or more and 1.5 or less.  By having the etherification degree (the average value of the number of hydroxy group substitution by substituents such as carboxymethyl groups per one anhydrous glucose unit constituting the carboxymethyl cellulose (salt)) in a value within such a range, the slurry composition can have good workability upon application onto, for example, a current collector, and effects such as improvement in the cycle property can be achieved in a favorable manner ([0066]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the degree of substitution of the carboxymethyl cellulose salt to achieve good workability upon application onto a current collector and improvements in the cycle property.
Regarding claims 7 and 14, modified Shoji discloses the negative electrode of claim 1 and the lithium ion battery of claim 8.  Shoji teaches the negative electrode current collector may be a copper foil or nickel foil (col. 2, lines 17-18).
Regarding claim 15, modified Shoji discloses the lithium ion battery of claim 8.  Shoji teaches the positive electrode comprises a positive electrode active material of such as LiCoO2 (col. 2, lines 50-53).
Regarding claim 16, modified Shoji discloses the lithium ion battery of claim 8.  Shoji discloses the electrolyte comprises a lithium salt and a solvent.  Examples of the lithium salt include LiPF6 (lithium hexafluorophosphate), LiBF4 (lithium tetrafluoroborate), LiClO4 (lithium perchlorate), LiAsF6 (lithium hexafluoroarsenate), and LiN(CF3SO2)2 (lithium bis-trifluoromethane sulfonimide, LiTFSI).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,721,069 (“Shoji”) in view of US 2016/0260973 A1 (“Sonobe”) as applied to claims 1 and 8 above, and further in view of US 2016/0226098 A1 (“Yoshida”).
Regarding claims 6 and 13, modified Shoji discloses the negative electrode of claim 1 and the lithium ion battery of claim 8.  Shoji is silent regarding the negative electrode further comprising a conductive agent.
Yoshida discloses a secondary battery and teaches that the negative electrode active material layer can include a conductive aid such as carbon from the viewpoint of improving conductivity ([0099]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a conductive carbon as taught by Yoshida to improve the conductivity of the negative electrode active material layer.

Response to Arguments
In view of the amendment to claims 1 and 8 (a lower bound of the ratio of 64.8 and deleting the mass percentage of the dispersant of 0.5%), the rejection of claims 1, 3, 5-8, 10, and 12-16 over Qui has been withdrawn. 
In view of the amendment to claims 1 and 8, the rejection of claims 1, 3, 5-8, 10, and 12-16 over Shoji as presented in the previous Office action has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 5,721,069 (“Shoji”) in view of US 2016/0260973 A1 (“Sonobe”).  
As to applicant’s arguments that may apply to the rejection above, please consider the following.  
Applicant argues (pg. 9) that Shoji does not teach a dispersant comprising lithium carboxymethylcellulose of a mass percentage one from 1.5%-5% of the weight of the negative electrode active material layer.  While the Office acknowledges that Shoji does not expressly teach this range, Shoji does teach a range that overlaps with the claimed range.  Shoji teaches the alkali metal salt of carboxymethylcellulose is provided in a proportion of 0.5-2 weight % based on the total weight of said carbon, styrene-butadiene rubber (nonvolatile matter), and alkali metal salt of carboxymethylcellulose (pg. 2, lines 21-24).  Shoji teaches the alkali metal is lithium (col. 2, line 12-14).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
CN 109004217 A discloses a lithium battery negative electrode sheet formulation is composed of 92-97 parts of graphite, 0.8-1.5 parts of conductive agent (conductive carbon black) and 2-5 parts of binder, wherein the binder comprises 1-10 parts of CMC; 2 to 20 part of CMC-Li and 7 to 50 part of styrene-butadiene rubber.
CN 109346671 A discloses an anode slurry comprising 1.0-1.2wt% of lithium supplementing glue, an anode active material, a conduction agent and an adhesive agent, wherein the lithium supplementing glue is a mixture of lithium carboxymethylcellulose, sodium carboxymethylcellulose and deionized water; and a mass ratio of lithium carboxymethylcellulose to sodium carboxymethylcellulose is 1 to 9-4 to 6.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached Monday-Friday 8AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727